Main, J.
(dissenting)—I am unable to agree with the conclusion reached in the majority opinion. If the facts are as alleged in the complaint—and for the purposes of this decision they must be conceded to be such—the plaintiff had earned, as a part of the consideration for her services, the transportation at the time she applied for it. If the transportation had been earned by the rendition of services, she stood in the same position as though she had parted with any other valuable consideration. This seems to be recognized in the prevailing opinion. But it is held that, notwithstanding this fact, at the time she applied for the transportation, the prior contract was waived, and the stipulation releasing the company from damages was binding. There are two reasons why the contract was not waived. The first is, if the transportation had been earned as a part of the consideration for the employment, her right thereto became unconditional, and 'an attempted waiver would be against public policy. In the Harris case, an excerpt from which is quoted in the majority opinion, after stating the general rule that, if the transportation constituted a portion of the consideration for the services, a person applying for it would be a passenger for hire, just the same as anybody else who parts with anything of value for transportation, it was said:
“It follows from this rule, and from the finding of the jury, that the transportation in this case was not a gratuity, but constituted a part consideration for the deceased’s services ; that the deceased was a passenger for hire and entitled to protection as such passenger, which public policy does not permit him to waive.”
In the' second place, if the transportation had been earned and the plaintiff’s right thereto unconditional, there would be no consideration for the contract of waiver.
Whether the plaintiff can prove her allegations is foreign to the inquiry, since the case is here upon the sufficiency of the complaint.
Ellis and Gose, JJ., concur.